Case: 19-11342     Document: 00515809728         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 6, 2021
                                  No. 19-11342                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anastacio Castellanos-Navarro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-101-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Anastacio
   Castellanos-Navarro has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Castellanos-Navarro has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11342     Document: 00515809728          Page: 2    Date Filed: 04/06/2021




                                   No. 19-11342


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED and counsel is
   excused from further responsibilities herein.            The APPEAL IS
   DISMISSED in part as frivolous, see 5th Cir. R. 42, and in part as moot
   based on Castellanos-Navarro’s completion of his sentence, see Spencer v.
   Kemna, 523 U.S. 1, 7 (1998).




                                        2